By the Court.
The Gen. Sts. c. 5, § 9, did not, by implication, give to a joint standing committee appointed under it authority to contract debts on behalf of the Commonwealth. If it did, it would be controlled by the St. of 1877, c. 181, which expressly provides that “ no joint committee of the Legislature shall, in the performance of its duties, incur any expense to be paid by the Commonwealth unless duly authorized by order of the two branches.”
Under these statutes, it is clear that the petitioner cannot maintain his petition. Exceptions overruled.